Citation Nr: 0125981	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  97-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active service from October 1968 to December 
1970.  He also served in the Alabama Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) from April and October 1996 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In a June 1997 Board decision, the veteran 
was found not to have submitted new and material evidence to 
reopen his claims for service connection for disorders of the 
right and left eyes.  His claims for an increased rating for 
PTSD and for entitlement to a permanent and total and 
disability rating for pension purposes were remanded to the 
RO for additional development.  

The veteran was scheduled for a hearing before a Hearing 
Officer at the VARO in Atlanta in September 1997, but failed 
to report.  He was subsequently rescheduled for a hearing in 
December 1997, but again failed to report.  

The case was returned to the Board in September 2001.

The Board also notes that since the Board decision of June 
1997, the veteran has requested that his claim for service 
connection for bilateral eye disability be reopened.  The RO 
has not adjudicated this claim to reopen.  Therefore, this 
matter is referred to the RO for adjudication based upon the 
evidence received since the June 1997 Board decision. 


FINDING OF FACT

The veteran failed, without good cause, to report for June 
1999 VA examinations necessary to substantiate his claims.  


CONCLUSIONS OF LAW

1.  An increased rating for PTSD is not warranted.  38 C.F.R. 
§ 3.655(a), (b) (2000).  

2.  A permanent and total disability rating for pension 
purposes is not warranted.  38 C.F.R. § 3.655(a), (b) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claims regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
veteran's claims are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  In addition the veteran has been informed 
of the information needed from him to substantiate his 
claims.  Furthermore, the RO has obtained or the veteran has 
provided all medical records pertinent to his claims.  In 
addition the RO obtained a social and industrial survey and 
attempted to obtain VA examinations needed to substantiate 
the veteran's claims.  The required VA examinations were not 
performed because of the veteran's failure to appear for the 
scheduled examinations.  Therefore, the Board has concluded 
that the RO has complied with the notice and duty to assist 
provisions of the VCAA and the implementing regulations and 
that the veteran will not be prejudiced as a result of the 
Board deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the 
regulations implementing the VCAA.  

II.  Factual Background

In an April 1993 rating action, the veteran was granted 
service connection for PTSD and awarded a 10 percent 
disability rating.  This evaluation remained in effect when 
the veteran filed his current claim for an increased 
evaluation.

Records of VA treatment reflect that the veteran underwent 
repair of a retinal detachment in the right eye, as well as a 
segmental buckle procedure in the left eye.  Hospital reports 
dated in 1993 reflect diagnoses of chronic gastritis and 
diarrhea, in addition to hypertension and hypercholesteremia.  
In addition, during his most recent VA examination in 
September 1995, a large umbilical hernia was identified.  
Furthermore, radiographic studies at that time revealed 
degenerative changes in the veteran's knees, as well as 
degenerative changes in his back from T-11 through L-5.  

In accordance with the June 1997 Board remand, the veteran 
was scheduled for a VA psychiatric evaluation and general 
medical evaluation.  A social and industrial survey was also 
scheduled.  

In August 1997, a social and industrial survey of the veteran 
was undertaken.  The survey report notes that the veteran had 
expressed a desire not to pursue his claim for nonservice-
connected pension, but wished to continue his PTSD claim.  
Additionally, the veteran reported having dermatitis and 
hearing problems.  With respect to employment and income, the 
veteran reported working 40-48 hours weekly on a commission 
basis for a home development company.  Other income was noted 
to come from the compensation payments he received for his 
service-connected disabilities, as well as the rental income 
he received from property he owned.  Internal Revenue Service 
documents were requested from the veteran, but none were 
subsequently provided.  

The veteran was scheduled for personal hearings in September 
and December 1997, but failed to report.  

VA medical records dated from November 1998 to January 1999 
reflect the veteran's treatment for PTSD.  In particular, a 
January 1999 psychiatric note reflects the veteran's 
complaints of irritability, depression, nightmares, and 
intrusive memories of combat.  

The veteran was scheduled for VA examinations on a fee-basis 
in June 1999, but failed to report for the examinations.  


III.  Analysis

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000).   

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52695 (1996).  On and after 
that date, all diagnoses of mental disorders for VA purposes 
must conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 61 Fed 
Reg. 52700 (1996); see also Karnas, supra.  

A 10 percent evaluation is warranted for PTSD under the 
criteria effective prior to November 7, 1996, when there is 
emotional tension or evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation is 
warranted for PTSD when there is definite impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991).

A 10 percent evaluation is warranted for PTSD under the 
criteria effective November 7, 1996, if there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or when symptoms are controlled by continuous medication.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2001).

Pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521 (West 1991), 38 C.F.R. § 3.340, 3.342, 
4.15, 4.17 (2001).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2001).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. 3.655(b) (2001).  

The Board notes that the evidence of record is not adequate 
to grant either of the veteran's claims.  It was for this 
reason that the Board in its June 1997 remand directed the RO 
to provide the veteran with appropriate VA examinations.  The 
required examinations were scheduled for June 1999 but the 
veteran failed to appear without good cause.  In this regard, 
the Board notes that the record reflects that he was properly 
notified of the time and place of his appointment.  He has 
not offered any explanation for his failure to appear for the 
scheduled VA examinations, nor has he expressed a willingness 
to report for the examinations if they were to be 
rescheduled.  Therefore, the claims must be denied.  
38 C.F.R. § 3.655.


ORDER

Entitlement to an increased rating for PTSD is denied.  

Entitlement to a permanent and total rating for pension 
purposes is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

